Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing N-SAR Item 77.I. Terms of New or Amended Securities At a meeting held on July 15, 2008, the Board of Directors of Dreyfus International Funds, Inc.-Dreyfus Premier Emerging Markets Fund (the Fund) approved a proposal to modify the eligibility requirements of the Funds Class I shares. These changes were reflected in a Post-Effective Amendment to the Funds Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on September
